Title: From Thomas Jefferson to Philip Mazzei, 4 May 1805
From: Jefferson, Thomas
To: Mazzei, Philip


                  
                     Dear Sir 
                     
                     Washington May 4. 05.
                  
                  In my letter of Mar. 10. I informed you that I wrote that day for the certificate of Bellini’s death. I now inclose it. I also mentioned that on the journey I was then taking to Monticello I should get information from your attorney mr Carr & probably be able to recieve & make you the remittance for Colle. I inclose you his letter by which you will see we shall be delayed till the fall. I got my fruits all planted at Monticello, except the single plant of the Peach Apricot which was stolen by the way. however if the stones succeed I may expect a plenty from them. the advance of the season will soon determine this point. I now write to mr Appleton to delay sending my wines till October, because if they are sent off in the Spring they will encounter all the summer heats in the hold of the ship, and the warehouses of our Seaports, and wines as delicate as the Montepulciano will not stand that. in winter they will come in perfect safety; & what has come in good condition has been generally preferred to Burgundy or Bordeaux, because it combines equal flavor with less strength. I remember you brought here some white Verdea, & Muscadell, white also, which I then admired. very likely I might not think as much of them now as then, when every thing except Madeira was a novelty. but my curiosity would be gratified with a single bottle of each, were it only to ascertain the dislocation of my palate in that period. Accept affectionate salutations & assurances of constant esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               